USCA11 Case: 21-11647      Date Filed: 11/01/2021   Page: 1 of 14




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11647
                    Non-Argument Calendar
                   ____________________

KASI JAMEELAH CRAWFORD,
                                              Plaintiff-Appellant,
versus
MARRIOTT INTERNATIONAL, INC.,
d.b.a. Atlanta Evergreen Marriott Conference Resort,


                                                       Defendant,


MARRIOTT HOTEL SERVICES, INC.,


                                            Defendant-Appellee.
USCA11 Case: 21-11647        Date Filed: 11/01/2021      Page: 2 of 14




2                       Opinion of the Court                 21-11647

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-02687-CAP
                    ____________________

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Kasi Jameelah Crawford appeals the summary judgment
granted to defendants Marriott International, Inc. and Marriott Ho-
tel Services, Inc. (collectively, “Marriott”) and the denial of her mo-
tion to disqualify or recuse the district court judge. The district
court granted Marriott’s motion for summary judgment, conclud-
ing that there was no legal basis for the duty asserted in Crawford’s
complaint—the purported duty to warn patrons of the latent dan-
gers of seafood consumption. The court denied Crawford’s mo-
tion for recusal or disqualification on the ground that it was both
USCA11 Case: 21-11647            Date Filed: 11/01/2021        Page: 3 of 14




21-11647                  Opinion of the Court                               3

procedurally and substantively deficient. After careful review, we
affirm.1
                                       I
       Kasi Crawford suffered an allergic reaction after eating a
meal prepared by Marriott at the Revealed Life Church’s 2018 An-
nual Banquet, held at the Atlanta Evergreen Resort & Conference
Center. Marriott representatives communicated extensively with
the pastor organizing the event—Pastor Angelique Carter—about
the entrée selections for the banquet, including the fact that one
option would be a blue-crab-stuffed chicken. Carter asked the ho-
tel about a chicken option with no seafood in case anyone had an
allergy, and the hotel agreed to make one available. But no one
from the Church ever told the hotel to expect someone with food
allergies and the Church placed no orders for a seafood-free
chicken dish: The signed banquet event order forms reflected or-
ders for thirty blue-crab-stuffed chicken breasts and twenty honey-
glazed salmon entrees, with dietary restrictions marked “N/A.”
Doc. 283 at 7. When a hotel employee asked Carter on the day of


1 We review a “summary judgment de novo, applying the same legal standards

used by the district court.” Yarbrough v. Decatur Housing Auth., 941 F.3d
1022, 1026 (11th Cir. 2019). Summary judgment is appropriate where there is
“no genuine dispute as to any material fact and the movant is entitled to judg-
ment as a matter of law.” Fed. R. Civ. P. 56(a). We review a district court’s
denial of a motion to recuse or a motion to disqualify for abuse of discretion.
See United States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999); Giles v. Gar-
wood, 853 F.2d 876, 878 (11th Cir. 1988).
USCA11 Case: 21-11647       Date Filed: 11/01/2021   Page: 4 of 14




4                     Opinion of the Court                21-11647

the banquet whether any attendees had “changes to this menu be-
cause of restrictions,” Carter responded no. Doc 283 at 8.
        Crawford never informed the Church or the hotel about her
shellfish allergy. She alleges that she never saw the menu options
that the Church posted; instead, Pastor Carter told her only that
the options were “salmon, chicken or veggie.” Doc. 283 at 6.
Crawford told Carter that she wanted the chicken.
       On the day of the banquet, Crawford sat at a seat marked by
a place card stating her name and “chicken.” Pastor Carter had
prepared these place cards in accordance with the event order form
she received from Marriott, which instructed the Church to pro-
vide place cards to identify which entrée each attendee should be
served. Crawford didn’t communicate with the server who deliv-
ered her blue-crab-stuffed chicken. She ate a few bites before be-
coming ill.
       Crawford’s complaint alleged one count of negligence
against Marriott, stating that Marriott “owed a duty to all patrons
to provide an adequate warning of the latent dangers arising from
the consumption of seafood products.” Complaint at 6. She also
asserted that Marriott knew or should have known the chicken dish
contained seafood, which would be life-threatening to people with
seafood allergies; that the presence of the crabmeat wasn’t obvious
to Crawford; and that the “food label” didn’t disclose the presence
of crab. Id.
USCA11 Case: 21-11647         Date Filed: 11/01/2021      Page: 5 of 14




21-11647                Opinion of the Court                           5

        About 16 months after filing her complaint, Crawford
moved for the district court judge to recuse or disqualify himself
pursuant to 28 U.S.C. § 144 and 28 U.S.C. § 455. The primary ra-
tionales Crawford offered were that (1) one of the judge’s former
law clerks was a current employee of the law firm representing
Marriott; (2) Crawford is an African American female “who has ex-
perienced systemic biases in this judicial system;” and (3) the judge
“executed disparate treatment” toward Crawford by sanctioning
her counsel and issuing other adverse rulings against her. Doc. 248
at 4–5. The district court denied this motion for what it character-
ized as three independent reasons: (1) Crawford’s counsel, not
Crawford, submitted the affidavit supporting recusal, violating a
clear requirement of 28 U.S.C. § 144; (2) the affidavit of recusal
wasn’t timely because it was filed after more than 16 months of
litigation; and (3) the affidavit didn’t provide a legally sufficient ba-
sis for recusal.
      On appeal, Crawford challenges both the summary judg-
ment and the denial of her motion for disqualification or recusal.
                                   II
        The district court did not err in granting summary judgment
for Marriott because Crawford failed “to make a showing sufficient
to establish the existence of an element essential” to her case: She
failed to show that Marriott breached any duty that it owed her, so
“no genuine issue as to any material fact” remained. Celotex Corp.
v. Catrett, 477 U.S. 317, 322–323 (1986).
USCA11 Case: 21-11647        Date Filed: 11/01/2021      Page: 6 of 14




6                       Opinion of the Court                 21-11647

         To state a claim for negligence under Georgia law, a plaintiff
must show “the existence of a legal duty; breach of that duty; a
causal connection between the defendant’s conduct and the plain-
tiff’s injury; and damages.” Handberry v. Manning Forestry Servs.,
LLC, 836 S.E.2d 545, 548 (Ga. Ct. App. 2019). “A legal duty suffi-
cient to support liability in negligence is either a duty imposed by
a valid statutory enactment of the legislature or a duty imposed by
a recognized common law principle declared in the reported deci-
sions of [Georgia’s] appellate courts.” Sheaffer v. Marriott Int’l,
Inc., 826 S.E.2d 185, 188 (Ga. Ct. App. 2019) (quotation marks and
citations omitted).
       Crawford’s original theory of liability in her complaint was
based on an alleged duty to warn all patrons of the latent dangers
of seafood consumption. But she has failed to identify any Georgia
statute or caselaw that might possibly stand for the proposition that
a food-serving establishment has such a duty—particularly where,
as here, the patrons preselected entrees to be served and told the
establishment that no one had any dietary restrictions.
       In response to Marriott’s motion for summary judgment,
Crawford identified alternative legal duties that she alleges Mar-
riott breached—duties, based on two Georgia Department of Pub-
lic Health Rules, to honestly present food offered for human con-
sumption and to properly label foods. These are the duties that
Crawford asserts on appeal. The district court characterized Craw-
ford’s citation of the Georgia Rules as an impermissibly late “sec-
USCA11 Case: 21-11647            Date Filed: 11/01/2021         Page: 7 of 14




21-11647                   Opinion of the Court                               7

ond attempt to amend her complaint and shift her theory of negli-
gence to something on which Marriott did not have the oppor-
tunity to conduct discovery, which the court previously rejected.”
Doc. 283 at 17. So, the district court dismissed Crawford’s case be-
cause “the [Georgia] DPH Rules do not provide a basis for the legal
duty asserted in Crawford’s failure to warn claim.” Id.
        We don’t need to decide whether Crawford’s invocation of
the DPH Rules is really a departure from the theory of liability she
alleged in her complaint. 2 Instead, we may affirm the district
court’s summary judgment on any ground supported by the rec-
ord. See Haynes v. McCalla Raymer, LLC, 793 F.3d 1246, 1249
(11th Cir. 2015). And summary judgment for Marriott should be
affirmed even if we consider the Georgia DPH Rules that Crawford
cites as a basis for the duty that she alleges Marriott breached. 3


2 This question is debatable:Crawford’s complaint’s first count is simply titled
“Negligence,” and while it does explicitly refer to a duty to warn about the
dangers of seafood consumption, it also states that the “presence of the crab-
meat . . . was not obvious to the Plaintiff, and the food label did not disclose
that she was being served ‘crabmeat stuffed chicken.’” Complaint at 6.
3 The district court noted that Crawford provided the court only with a copy
of the Georgia Rules that was revised “more than two years after the incident
in question” and that she supported her assertion that the rules applied to the
Marriott by reference to the deposition of the Evergreen’s Director of Opera-
tions, who didn’t start work until two days after the incident. Doc. 283 at 16.
So, it was “not clear to the court that these regulations were in place during
the Banquet or whether and to what extent they were binding on Marriott.”
Id. For purposes of argument, we will assume that these regulations were
binding on Marriott in substantially the same form at the time of the incident.
USCA11 Case: 21-11647             Date Filed: 11/01/2021         Page: 8 of 14




8                          Opinion of the Court                       21-11647

        Crawford first points to Georgia DPH Rule 511-6-1-
.04(7)(b)(1), which states: “Honestly Presented. Food shall be of-
fered for human consumption in a way that does not mislead or
misinform the consumer.” On appeal, Crawford argues that Mar-
riott violated this provision by “disguising blue crab stuffed chicken
as a regular chicken breast entrée.” Brief of Appellant at 25.
        This argument fails based on the undisputed facts in the rec-
ord. Marriott’s agents communicated to the Church’s representa-
tive, Pastor Carter, repeatedly and in writing that the entrée being
offered was a blue-crab-stuffed chicken breast and asked several
times whether any guests had dietary restrictions. Marriott also
offered a different seafood-free chicken entrée for anyone with a
seafood allergy. Pastor Carter nevertheless executed the banquet
event orders on behalf of her church for “thirty blue crab stuffed
chicken breasts.” Doc. 283 at 7. There is no plausible argument
that Marriott “disguis[ed]” its dish or misled or misinformed con-
sumers when it provided the exact entrée that the Church ordered
for its members. 4 Therefore, Crawford has failed to establish that
Marriott breached any duty that it may have had under this Rule.


4On appeal, Crawford doesn’t argue that the place cards stating “chicken” vi-
olated Rule 511-6-1-.04(7)(b)(1). Even if this argument were preserved, it
would fail: The Church prepared the cards, not Marriott, and it’s doubtful
whether a card that just says “chicken” is misleading when (1) the entrée is a
chicken dish; (2) the card doesn’t purport to be anything like an exhaustive list
of ingredients; and (3) the fact that this entrée was blue-crab-stuffed chicken
was posted at the Church more than three months before the banquet.
USCA11 Case: 21-11647        Date Filed: 11/01/2021      Page: 9 of 14




21-11647                Opinion of the Court                         9

        Crawford also cites Georgia DPH Rule 511-6-1-
.04(7)(c)(4)(i), which states: “Bulk, unpackaged foods such as bak-
ery products and unpackaged foods that are portioned to consumer
specification need not be labeled if: A health, nutrient content, or
other claim is not made . . . .” Crawford’s argument seems to be
that because the place card said “chicken,” it made a “health, nutri-
ent content, or other claim” and, therefore, that the dish needed to
be labeled. So, according to Crawford, Marriott violated the Rule
by “negligently failing to verify that the mandatory Place Card with
Appellant’s entrée selection was properly labeled.” Brief of Appel-
lant at 25.
       This argument also fails. The Georgia food-labeling rules
simply don’t apply to Marriott serving dinner at a banquet. First,
this section of the Rules is titled “Food Labels” and begins “Food
packaged in a food service establishment, shall be labeled as speci-
fied in law.” Ga. DPH Rule 511-6-1-.04(7)(c)(1) (emphasis added).
The dinners that Marriott served at the Church’s banquet were not
packaged food.
       Second, the full provision that Crawford cites states that
“bulk, unpackaged foods such as bakery products and unpackaged
foods that are portioned to consumer specification” don’t have to
be labeled if a “health, nutrient content, or other claim is not
made;” “[t]here are no state or local laws requiring labeling;” and
the food “is manufactured or prepared on the premises of the food
service establishment . . . .” Id. § 511-6-1-.04(7)(c)(4). Even if this
provision encompasses dinners prepared and served by a hotel at a
USCA11 Case: 21-11647        Date Filed: 11/01/2021      Page: 10 of 14




10                      Opinion of the Court                   21-11647

banquet, a place card with just the word “chicken” doesn’t make a
health, nutrient content, or similar claim; it simply identifies which
preselected entrée each guest should receive. And Crawford cites
no other law that might require food labeling here.
        Third, the Georgia Rules require food labels to contain a lot
of information, including the “common name of the food,” a “list
of ingredients and sub-ingredients in descending order of predom-
inance by weight, including a declaration of artificial color or fla-
vors and chemical preservatives,” an “accurate declaration of the
net quantity of contents,” the “name and place of business of the
manufacturer, packer, or distributor,” and the “name of the food
source for each major food allergen contained in the food.” Id.
§ 511-6-1-.04(7)(c)(2). If the labeling rules applied here, Marriott
would have been required to produce detailed food labels like
those we might find on a box of cereal or can of beans for each dish
it served at the banquet and hand them out to each guest alongside
her plated entrée. Crawford makes no such contention, but her
argument that Marriott negligently violated the labeling rules is
baseless unless these rules applied to Marriott’s activities in the first
place. We will not interpret the Georgia DPH Rules to require res-
taurants and hotels to provide detailed food labels for every dish
they serve. Because the labeling rules don’t apply to Marriot’s con-
duct, Crawford can’t rely on them to establish the legal-duty ele-
ment of her negligence claim.
       So, even if we consider the Georgia DPH Rules that Craw-
ford raised for the first time in a response to Marriott’s motion for
USCA11 Case: 21-11647        Date Filed: 11/01/2021      Page: 11 of 14




21-11647                Opinion of the Court                          11

summary judgment, she still has failed to establish any breach of
duty given the undisputed facts in the record. Therefore, there is
“no genuine dispute as to any material fact” and Marriott was enti-
tled to judgment as a matter of law. Fed. R. Civ. P. 56(a); see Ce-
lotex Corp., 477 U.S. at 322–323. Accordingly, the district court did
not err in granting Marriott summary judgment.
                                   III
        Lastly, the district court did not abuse its discretion when it
denied Crawford’s motion for disqualification or recusal. Craw-
ford’s motion failed to comply with the procedural requirements
of 28 U.S.C. § 144, which states that a “party” to the proceeding
may file a “timely” affidavit that the judge had a personal bias or
prejudice. 28 U.S.C. § 144. We have long held that disqualification
affidavits must be filed by a party to the litigation, not by the party’s
counsel. See Davis v. Bd. of Sch. Comm’rs of Mobile Cnty., 517
F.2d 1044, 1050 (5th Cir. 1975) (“‘[P]arty’ as used in s 144 does not
include counsel as such.”). Here, Marsha Mignott, Crawford’s
counsel, signed and filed the affidavit of recusal. See Doc. 248-1.
Further, the district court did not abuse its discretion when it found
that the motion was untimely: It was filed after more than 16
months of litigation, and the primary grounds it raised—the judge’s
former law clerk’s employment with the firm representing Mar-
riott and the plaintiff being an African American female—long pre-
dated the filing of the motion. Therefore, the district court did not
err in denying Crawford’s motion under § 144.
USCA11 Case: 21-11647        Date Filed: 11/01/2021     Page: 12 of 14




12                      Opinion of the Court                 21-11647

        Crawford’s motion also cited 28 U.S.C. § 455(a), which states
that a judge “shall disqualify himself in any proceeding in which his
impartiality might reasonably be questioned.” The test is “whether
an objective, disinterested, lay observer fully informed of the facts
underlying the grounds on which recusal was sought would enter-
tain a significant doubt about the judge’s impartiality.” United
States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003). On appeal,
Crawford renews three arguments for why the district court judge
should have been disqualified: (1) Crawford is an “African Ameri-
can female a double minority who has experienced systemic biases
in this judicial system”; (2) the district court judge “is in favor of”
Marriott’s success because of his relationship with a former law
clerk who is employed by Marriott’s law firm; and (3) the judge
erred in issuing orders adverse to Crawford throughout the litiga-
tion. Brief of Appellant at 27–29.
       The district court did not abuse its discretion in finding all
these reasons legally insufficient to require disqualification. First,
general allegations that the justice system is systemically biased
against African American women do not raise significant doubt
about an individual judge’s impartiality, particularly where, as
here, there are no specific allegations of racial or gender prejudice.
Second, the fact that the judge’s former law clerk works at the firm
representing Marriott does not compel disqualification. A judge’s
impartiality is cast into significant doubt only where “his former
law clerk is actively involved as counsel for a party in a case in
which the law clerk participated during his clerkship.” Fredonia
USCA11 Case: 21-11647       Date Filed: 11/01/2021     Page: 13 of 14




21-11647               Opinion of the Court                       13

Broad. Corp. v. RCA Corp., 569 F.2d 251, 256 (5th Cir. 1978). In
fact, a law clerk may even practice before the judge for whom he
clerked. Id. Here, the former clerk has not appeared on behalf of
Marriott in any capacity. Third, the district court’s rulings against
Crawford throughout the litigation do not raise doubt as to the
judge’s impartiality. “[J]udicial rulings alone almost never consti-
tute a valid basis for a bias or partiality motion.” Liteky v. United
States, 510 U.S. 540, 555 (1994). Nor do judicial remarks during
litigation that are “critical or disapproving of, or even hostile to,
counsel, the parties, or their cases.” Id. Here, the rulings about
which Crawford complains—for instance, denying her motion for
sanctions and denying her motion for leave to amend her com-
plaint—are adverse rulings of the sort that are common in litigation
and do not cast doubt on the judge’s impartiality.
                               * * *
        The district court did not err in granting Marriott summary
judgment because Crawford failed to “make a showing sufficient
to establish” that Marriott breached any duty that it owed her—
an “element essential” to her negligence claim. Celotex Corp.,
477 U.S. at 322. There remains “no genuine dispute as to any ma-
terial fact,” so Marriott was entitled to summary judgment. Fed.
R. Civ. P. 56(a). The court also did not err in denying Crawford’s
motion for recusal or disqualification because the motion was
procedurally deficient under 28 U.S.C. § 144 and, in any event,
was legally insufficient to raise significant doubt as to the judge’s
impartiality under 28 U.S.C. § 455.
USCA11 Case: 21-11647   Date Filed: 11/01/2021   Page: 14 of 14




14                 Opinion of the Court              21-11647

      AFFIRMED.